Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a fourth encapsulation protocol” in line 3 of the claim. Claim 4 depends upon claim 1 which recites “a first encapsulation protocol”. However, either claim 1 or claim 4 fails to recite a second and a third encapsulation protocols, and, therefore, it is unclear whether claim 4 requires four encapsulation protocols or two encapsulation protocols.
Claim 5 recites the limitation “a sixth OTN frame” in line 3 of the claim. Claim 5 depends upon claim 4 which depends upon claim 1. Claim 1 recites “a first OTN frame”. However, claim 1, claim 4 or claim 5 fails to recite a second, third, fourth and fifth OTN frames, and, therefore, it is unclear whether two OTN frames are involved in claim 5 or six OTN frames are involved in claim 5.
Claim 12 recites the limitation “a fourth encapsulation protocol” in line 3 of the claim. Claim 12 depends upon claim 9 which recites “a first encapsulation protocol”. However, either 
Claim 13 recites the limitation “a sixth OTN frame” in line 4 of the claim. Claim 13 depends upon claim 12 which depends upon claim 9. Claim 9 recites “a first OTN frame”. However, claim 9, claim 12 or claim 13 fails to recite a second, third, fourth and fifth OTN frames, and, therefore, it is unclear whether two OTN frames are involved in claim 13 or six OTN frames are involved in claim 13.
Claim 23 recites the limitation “a fourth encapsulation protocol” in line 3 of the claim. Claim 23 depends upon claim 20 which recites “a first encapsulation protocol”. However, either claim 20 or claim 23 fails to recite a second and a third encapsulation protocols, and, therefore, it is unclear whether claim 23 requires four encapsulation protocols or two encapsulation protocols.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Exar (“ODUflex in Detail: Transporting Any Client Signal in the OTN”, EXAR Corporation, 2011).

Regarding claim 7, Exar teaches in FIG. 2 that the first bandwidth is less than the second bandwidth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exar (“ODUflex in Detail: Transporting Any Client Signal in the OTN”, EXAR Corporation, 2011).
Exar has been discussed above in regard to claims 1 and 7. The difference between Exar and the claimed invention is that Exar does not show a diagram for decreasing bandwidth. However, Exar teaches on page 4, “Both an increase and a decrease in ODUflex (GFP) capacity is supported by the protocol, which is referred to as Hitless Adjustment of ODUflex, or HAO, defined in the recently approved ITU Recommendation G.7044.” One of ordinary skill in the art would have been motivated to combine the teaching of Exar with FIG. 2 of Exar to simply change the direction of the arrows and understand the operation of decreasing the bandwidth.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the bandwidth of an OTN frame from a first bandwidth to a .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exar (“ODUflex in Detail: Transporting Any Client Signal in the OTN”, EXAR Corporation, 2011) in view of Gorshe (Steve Gorshe, “The Evolution of ITU-T G.709: Optical Transport Networks (OTN) Beyond 100Gbit/s”, Microsemi Corp., 2017).
Exar has been discussed above in regard to claim 1. The difference between Exar and the claimed invention is that Exar does not teach that the specified value is 25 gigabits per second, the first bandwidth is an integer multiple of 100 gigabits per second, and the second bandwidth is an integer multiple of 100 gigabits per second. Gorshe teaches on page 10 that as the transmission capacity increases, continuing to use 1.25Gbit/s Tributary Slot (TS) sizes in OTN would be impractical for B100G rates, so a larger Tributary Slot size was desirable. Gorshe teaches on page 12, “For the multi-lane electrical interfaces, it was agreed that a B100G signal will use at least 25-28Gbit/s per lane, which is also consistent with 400GbE.” Gorshe teaches on page 14, “The physical layer of the OTUCn signal will depend on the interface. For example, it can be transmitted as a single serial stream, as n 100Gbit/s streams, or n/2 200Gbit/s streams in the optical domain, or as multiples of 25Gbit/s or 50Gbit/s with electrical domain interfaces.” One of ordinary skill in the art would have been motivated to combine the teaching of Gorshe with the system of Exar to accommodate high transmission capacity.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a specified value of 25 Gbit/s and bandwidth with integer multiple of 100 Gbit/s, as taught by Gorshe, in the system of Exar.
Claims 9, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exar (“ODUflex in Detail: Transporting Any Client Signal in the OTN”, EXAR Corporation, 2011) in view of Zhong (U.S. Patent Application Pub. 2017/0324657 A1).
Exar has been discussed above in regard to claim 1. The difference between Exar and the claimed invention is that Exar does not teaches a non-transitory memory storage comprising computer-executable instructions. Zhong teaches transmitting signaling in a communication network, e.g. ONT (see paragraph [0003]).  Zhong teaches in paragraphs [0092]-[0093] that methods and steps can be implemented in a processing unit by executing instructions stored in storage medium. One of ordinary skill in the art would have been motivated to combine the teaching of Zhong with the system of Exar because stored program control is flexible and can be easily upgraded.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use stored program control, as taught by Zhong, in the system of Exar.
Regarding claim 14, Exar teaches on page 4, “Both an increase and a decrease in ODUflex (GFP) capacity is supported by the protocol, which is referred to as Hitless Adjustment of ODUflex, or HAO, defined in the recently approved ITU Recommendation G.7044.” One of ordinary skill in the art would have been motivated to combine the teaching of Exar with FIG. 2 of Exar to simply change the direction of the arrows and understand the operation of decreasing the bandwidth.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the bandwidth of an OTN frame from a first bandwidth to a second bandwidth, as taught by Exar, in FIG. 2 of Exar by simply reverse the direction of the arrows.
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exar and Zhong as applied to claims 9, 14-15 and 20 above, and further in view of Gorshe (Steve Gorshe, “The Evolution of ITU-T G.709: Optical Transport Networks (OTN) Beyond 100Gbit/s”, Microsemi Corp., 2017).
Exar and Zhong have been discussed above in regard to claims 9, 14-15 and 20. The difference between Exar and Zhong and the claimed invention is that Exar and Zhong do not teach that the specified value is 25 gigabits per second, the first bandwidth is an integer multiple of 100 gigabits per second, and the second bandwidth is an integer multiple of 100 gigabits per second. Gorshe teaches on page 10 that as the transmission capacity increases, continuing to use 1.25Gbit/s Tributary Slot (TS) sizes in OTN would be impractical for B100G rates, so a larger Tributary Slot size was desirable. Gorshe teaches on page 12, “For the multi-lane electrical interfaces, it was agreed that a B100G signal will use at least 25-28Gbit/s per lane, which is also consistent with 400GbE.” Gorshe teaches on page 14, “The physical layer of the OTUCn signal will depend on the interface. For example, it can be transmitted as a single serial stream, as n 100Gbit/s streams, or n/2 200Gbit/s streams in the optical domain, or as multiples of 25Gbit/s or 50Gbit/s with electrical domain interfaces.” One of ordinary skill in the art would have been motivated to combine the teaching of Gorshe with the modified system of Exar and Zhong to accommodate high transmission capacity.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a specified value of 25 Gbit/s and bandwidth with integer multiple of 100 Gbit/s, as taught by Gorshe, in the modified system of Exar and Zhong.
Allowable Subject Matter
Claims 2-3, 10-11 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl18 March 2022



/SHI K LI/Primary Examiner, Art Unit 2637